internal_revenue_service department of the treasury washington dc contact person - g ov telephone number in reference to op e b0 t date nov employer_identification_number key district legend g n o r a v d p dear sir or madam this is tax in response to s’s and h’s ruling requests concerning internal the revenue code of the following proposed transactions transactions among h implication sec_501 c section i and m under the of from a business the prcposed conversion corporation to a nonprofit corporation pursuant to your state laws conversion and of i the proposed statutory merger merger pursuant to your state nonprofit corporation law of i and m with and into h facts y is exempt h charity public b a iii s public under sec_501 c of the code and described of the code sections in h’s sole corporate member is the code and a which is exempt under sec_501 c of charity described in sec_509 of the code is a and is a ss n ra operates as the parent holding_company of a multi-corporate health h has historically owned and operated three care delivery system acute care hospital facilities i i is which corporation for-profit s wholly-owned a you state that i was formed for the purpose of subsidiary of providing a vehicle whereby sdollar_figure and its exempt affiliates could enter into certain ventures which furthered s’s charitable missions ventures’ however activities and or ownership structures might be inconsistent with certain of these ventures are wholly-owned and tax-exempt status operated by i while others consist of joint ventures between i and third parties a brief description of each venture follows uncertainty whether there some was the is a wholly-owned ventures s or and to private physicians h s hospitals and elsewhere i individually owns and manages real_estate in the vicinity of the real_estate is leased to one of does business under the h fictitious name t and provides home intravenous therapy services on you state these services are provided without an outpatient basis a regard above private-duty nursing service known as activities will be continued by h subsequent to the effective date of the transactions also state patient’s operates ability pay you the the to to n i i joint ventures with other health systems i and o partners in r that r's services are provided to patients of community another sec_501 an outpatient radiation therapy business sole the you state h and o and to the hospital are is a i resonance imaging facility include an affiliate of partners general_partner interests patients of a general_partner in which operates a magnetic the other investors in this venture and a small number of physician limited together i and o’s affiliate represent a majority of a are made available to services at h and o and to the community a vv v is a general_partnership which owns and a physician tenant are and manages a the only medical office facility general partners of the facility i d d is a general_partnership which owns and manages a is one general_partner and the other is medical office facility a private non-physician individual i i has you that state limited and managing medical office facilities its primary revenue source is and historically has been the operation either directly or in its capacity as general_partner of partnerships of medical service a manner businesses and these businesses have been operated in consistent with sdollar_figure’s mission notwithstanding their corporate form of organization involvement owning in m s is in turn m is p an affiliate of a non-stock membership corporation whose sole member is formed for the principal p p purpose of owning and operating satellite physician practices of the code and is described in is exempt under sec_501 m was incorporated as a sec_509 for-profit corporation and was initially owned and operated by a a private physician until m was acquired by p nonprofit corporation simultaneously with its acquisition by p m has not sought sec_501 exemption since its acquisition by p you state that m has provided primary care medical services to the general_public without regard to ability to pay m was converted to p s sole member is s reasons for proposed transactions that local taxing authorities recently h's exemption from real_estate sales and use taxes challenges was challenged by resulted in protracted litigation because of these challenges by local taxing authorities the state legislature recently enacted exempt laws organizations to merge back into their parent to avoid challenges taxes to its best interest to qualify accordingly a single institution under together with all this necessitate the provisions of the newly enacted state laws s carrying on activities currently carried on by i and m its subsidiaries as s determined it estate in subsidiaries non-exempt exemption encourage real is these their sales from and tax use of mechanics of the merger its s will eliminate converting it and into h file articles of conversion of conversion corporation whose sole member be will s first to a nonprofit corporation and then merging it with i will on the effective date of the articles non-stock membership upon receipt of the rulings requested herein will become a nonprofit subsidiary for-profit by i i as indicated above nonprofit and h status in the same manner as described above for i have entered into an agreement and plan of merger plan of merger procedurally the plan of merger will be accomplished pursuant to the merger state already converted to the effective time of you state that law has at m i m é a i m h be and will will will rulings receipt conditioned and herein consummated requested the which i favorable in conversion substantially the form you have submitted with the ruling_request of h incorporation and bylaws will be the articles of incorporation and h will succeed to all of the bylaws of the surviving corporation i and m and thereafter will conduct all assets and liabilities of and the merger of or non-exempt will nonprofit entity the operations currently conducted by i and m any for-profit upon completion of dollar_figure’s ownership of of merger corporation eliminate surviving articles articles file and h's the the be of rulings requested the merger of i and m with and into h and the resulting by transfer operation of state law will not result in the recognition of any gain_or_loss under sec_511 through of the code by either the h or s operations respective assets their and of to h i by a h’s the and direct without ownership conducted activities limitation theretofore i and m with and into h the merger of of and h’s subsequent m conduct and including ni’s hospital management of real_estate in the vicinity of one of facilities and elsewhere and leasing of office space to hospital based private physicians b h’s direct ownership and operation of h’s ownership the assets employed in t’s and n’s businesses its general_partnership of and conduct of activities relating to and conduct of activities interest in h's a to relating its general ownership of h's direct ownership and partnership interests in d and vv and operation of the assets formerly owned and operated by m will not a charitable have an adverse effect on h’s continuing status as an of organization organization described in sec_170 a iii in its and conduct of activities relating to h's ownership of partnership c interest section general under code and the c f d e as r law sec_501 of the code provides an exemption from federal sec_501 income including organizations that are organized and operated exclusively for charitable educational or scientific purposes organizations described tax for in sec_1 ce -1 d is organization an or or more exempt purposes unless it a ii of the income_tax regulations operated serves a the meet an private subdivision organized necessary interest thus not for to is it that states exclusively for public requirement rather of one than this organization to establish that it the benefit of private interests is not organized or operated for sec_1 c -1 d of the regulations states that the of the code in its term charitable is used in sec_501 generally accepted legal sense revrul_69_545 promotion of health is sec_501 of the code the a charitable purpose within the meaning of recognizes that c b sec_509 private_foundation means an organization described in sec_501 other than one described in sec_509 states term code that the the of or sec_509 of the code states in pertinent part that an organization will not be considered to be a private_foundation other if than in clauses vii an organization described in sec_170 a and viii is it sec_170 of the code provides in part for the allowance of charitable_contribution deductions to organizations described in sec_170 which includes hospitals described in sec_170 b a iii sec_511 of the code imposes a tax on of organizations described in the unrelated section busine sec_50l c taxable_income sec_512 a term unrelated any business organization from any unrelated_trade_or_business regularly carried on computed with the modifications listed in sec_512 less certain allowable deductions code defines derived taxable_income income gross the the the it by of as by sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the and sale items not held_for_sale in the ordinary course of business exchange or other_disposition of non-inventory items of the section regulation sec_1 d from unrelated_business_income_tax gains and losses from the sale of this section provides that there shall be excluded from property or the computation of unrelated business_losses from the sale exchange or other_disposition of property a kind which other than would properly be included in the inventory of the organization if ii property held on hand at primarily_for_sale_to_customers in the ordinary course of the trade_or_business stock_in_trade or other_property of the taxable_year the close of excludes taxable_income gains i or sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially the organization for income or related funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions from the need of aside of where business conduct the achievement of sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense causal the only is it and relationship to a is relationship substantially for the conduct of substantial one trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption or granted is performance derived must contribute importantly to the accomplishment of those purposes the regulation states that distribution the or from which production services exempt purposes of gross activities related_income causal goods only has the the the the of if is a_ the code of provides of income sec_512 taxation under section section of the code however provides that the definition b a i property of substantially_all the use of which is substantially related to the the charitable exercise or performance by its exemption under section purposes constituting the basis for from debt-financed_property such organization of debt-financed_property include does any for the not rationale i s to are the that state facts submitted be merged into h non-exempt this affiliates of the facts in merger h will also acquire i‘s business interests your submission indicate that although the merger and subsequent h may result in some level of operation of these activities by h's primary unrelated_trade_or_business exempt_purpose of promoting health in addition assumption of these activities will not change h’s primary function of operating a hospital a result of they will change and the not as m accordingly section dollar_figure c merger of qualify a sec_170 b a iii i we conclude that under of the code will not be adversely affected by the further h will continue to and a nonprivate foundation under sec_509 and m with and into h tax exempt status h’s of the code based on its hospital operations the tax on unrelated_business_income imposed by sec_511 of the proposed code the and v will be excluded from the transactions among h t contributions of m because any deemed gain on be applicable with respect and r will i n not to a m d i h's and s's computation of unrelated_business_taxable_income under transactions section described in this paragraph will not result in unrelated_business_income under sec_511 through of the code for s or h therefore b code the the of conclusion accordingly based on all the facts and circumstances described above we rule as follows the merger of i and m with and into h and the resulting by transfer operation of state law will not result in the recognition of any of the code by either gain_or_loss under sec_511 through the h or s operations respective assets their and of to h i a the h’s and direct without ownership activities limitation theretofore conducted by i and m with and into h the merger of of and conduct of activities relating to and h's subsequent m conduct and including management of real_estate in the vicinity of one of h’s hospital facilities and elsewhere and leasing of office space to hospital based private physicians b h's direct ownership and operation of h’s ownership the assets employed in t’s and n’s businesses its general_partnership of and conduct of activities interest in h's a to relating its general ownership of h’s direct ownership and partnership interests in d and v and f operation of the assets formerly owned and operated by m will not a charitable have an adverse effect on h’s continuing status as an of organization organization described in sec_170 a iii in its and conduct of activities relating to h's ownership of partnership interest general section under code and the c e d as r these rulings do not address the question of whether income v’s activities is the from m's unrelated_business_income under sec_511 through code a’s n‘s t's r’s d's i's and of these rulings are directed only requested them may not be used or cited as precedent sec_6110 to the organization that of the code provides that they a these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with these rulings are based on the respect to the sections described no material_change in the facts understanding that there will be any changes that may have a bearing on upon which they are based are your please keep informing your key district_director of this ruling this ruling letter in your permanent records reported service should status tax the we be to sincerely yours marvin friedlander marvin friedlander chief exempt_organizations technical branch
